Bill by appellant, a taxpayer, to restrain and enjoin the issuance of certain road warrants by the appellee.
It appears that the appellee is the duly appointed Road and Bridge Commissioner of Cullman County, under and by virtue of an Act of the Legislature, known as House Bill 152 and approved February the 15th, 1939. Said act clothes the said commissioner with the duties and authority, if not more, vested in the Board of Finance and Control of Cullman County, wherein the authority and duties of the County Commissioners or Board of Revenue were transferred and reposed in the said Board of Finance and Control created under the Local Acts of 1936, Sp.Sess., p. 70, and which authority and duties are now being exercised by the appellee under the said Act of 1939. *Page 590 
This case falls directly under the influence of Lyon v. Shelby County, 235 Ala. 69, 177 So. 306, approved and amplified in Isbell v. Shelby County et al., 235 Ala. 571,180 So. 567. See also Herbert v. Perry, 235 Ala. 71, 177 So. 561.
The only point made in brief of appellant against the present proposed issue of warrants is that they do not propose to be issued for a past due or existing indebtedness as distinguished from a future obligation or indebtedness to be incurred under the agreement set out or referred to between the County and State Highway Authority looking to the joint improvement and construction of the Cullman County roads, relying on the case of Court of County Com'rs of De Kalb County et al. v. McCartney, 207 Ala. 230, 92 So. 439. It is sufficient to say that that case dealt with a statute unlike the ones dealt with in the cases supra, and the ones controlling the present case.
The decree of the circuit court denying the relief sought by the original bill and awarding the appellee relief sought by his cross-bill is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.
                              On Rehearing.